Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	Applicant’s after final response, filed on 19 November 20210, are carefully considered and found to be persuasive. Applied prior art reference Grodzki (US-2015/0253408-A1) discloses acquisition of segmented MRI data similar to that of the instant independent claims 1 and 20.  Grodzki generally discloses acquisition of segmented MRI data with varied acceleration factors for different k-space regions; however, Grodzki does not disclose that a first segment of a plurality of segments and a second segment of the plurality of segments to have different acceleration factors. The matter was discussed during an interview with the Applicant’s representative Mr. Jay R. Bombien and it was agreed that Grodzki does not meet the claims 1 and 20 under 35 USC 102.  Hence rejections of claims based on Grodzki placed in the Office action dated 23 August 2021 are now withdrawn herewith.
	Prior art search is updated and no new reference is found that alone or in combination with another would render instant independent claims 1 and 20 unpatentable. The application is being passed to issue.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

“acquiring, using the MRI system, k-space in a second segment of the plurality of segments, k-space in the second segment being undersampled with a second acceleration factor different from the first acceleration factor, wherein the first segment and the second segment are in a non-overlapping arrangement with respect to the readout direction”,
as stated in the claim in association with the remaining claim features.

As to dependent claim 2-19, these claims are allowed because each of these claims, either directly or indirectly, depends from allowed independent claim 1.

As to independent claim 20, the claim is allowed because the claim contains subject matter found in independent claim 1 for which the independent claim 1 is found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852